DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-11 are rejected.
		Claims 12-20 are withdrawn. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-11, drawn to a silt and debris catching apparatus, classified in B01D 2201/52
Group II: Claims 12-19, drawn to a method for catching material that enters a valve box assembly, classified in B01D37/00.
Group III: Claim 20, drawn to a method for locating a valve box, classified in G08B21/0275.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of Group II can be practiced by a materially different apparatus that does not require first radially inward extending bosses and second radially inward extending bosses that are radially offset from the first radially inward extending bosses, wherein the first radially inward extending bosses and the second radially inward extending bosses are adapted to couple the catchment component as required by Group I. 
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of Group III can be practiced by a materially different apparatus that does not require a catchment component comprising a filter as required by Group I.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different mode of operation since Group III requires locating a radio-frequency identification chip within a valve box assembly whereas Group II does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(1) the inventions have acquired a separate status in the art in view of their different classification; and 
	(2) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Andrew Curfman on 03/01/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/854,141 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of the reference application ‘141 fall within the scope of claims 1-11 of the instant invention, and therefore claims 1-11 of the instant invention are anticipated by claims 1-22 of the reference application ‘141.



	Regarding claim 2, the copending claims recite the silt and debris catching apparatus of claim 1, wherein the filter is a direct pass-through filter (“the silt and debris catching apparatus” recited in copending claim 2 inherently is a “direct pass-through filter”). 
 
	Regarding claim 3, the copending claims recite the silt and debris catching apparatus of claim 1, wherein the housing component further comprises: a removable knockout plug, wherein when the knockout plug is removed from the housing component the housing component further comprises a bore that allows a tracer wire to pass-through the silt and debris catching apparatus (the “knockout plug” and “bore” are inherent characteristics of the housing component recited in copending claim 2). 

	Regarding claim 4, the copending claims recite the silt and debris catching apparatus of claim 1, wherein the housing component further comprises: a handle that defines a channel (see copending claim 3); and a cover coupled to the handle and adapted to prevent the material that enters the valve box assembly from entering the channel (see copending claim 4).  

	Regarding claim 5, the copending claims recite the silt and debris catching apparatus of claim 4, wherein the housing component further comprises: a radio-frequency identification chip within the channel (see copending claim 3).  



	Regarding claim 7, the copending claims recite the silt and debris catching apparatus of claim 6, wherein the thread follower is a helical surface and wherein a pitch of the helical surface corresponds to a pitch of the valve box assembly (“wherein the follower is helical surface and wherein…” is an inherent characteristic of the “silt and debris apparatus” recited in copending claim 2).

	Regarding claim 8, the copending claims recite the silt and debris catching apparatus of claim 1, wherein the housing component further comprises: first radially inward extending bosses; and second radially inward extending bosses that are radially offset from the first radially inward extending bosses, wherein the first radially inward extending bosses and the second radially inward extending bosses are adapted to couple the catchment component (the “first radially inward and second radially inward bosses” are an inherent characteristic of the housing component recited in copending claim 2).  

	Regarding claim 9, the copending claims recite the silt and debris catching apparatus of claim 1, wherein the housing component is formed from a rigid material (“the housing component” of copending claim 2 inherently is formed from a rigid material); and wherein the catchment component further comprises: an attachment component coupled to the filter and formed from a non-rigid material (“an attachment component” is inherent characteristic of the catchment component (filter) recited in copending claim 2).


	Regarding claim 11, the copending claims recite the silt and debris catching apparatus of claim 10, wherein the housing component further comprises:  a first rounded wall and a second rounded wall that defines the inner width of the inlet, wherein the first rounded wall and the second rounded wall are adapted to compress the attachment component (the “first rounded and second rounded walls” are an inherent characteristic of the housing component recited in copending claim 2).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (USPN 9,982,418).
Regarding claim 1, Bennett teaches a silt and debris catching apparatus (see Entire Abstract and Fig. 2) comprising: 
	a housing component (Fig. 2, housing component 7 (Fig. 2, rim 7); see C2/L5-12) adapted to fit within a valve (“valve” is recited an intended use, the box assembly of Bennett is capable for use with a valve) box assembly (see Fig. 3 of box assembly 1); and 
	a catchment component comprising a filter (Fig. 2, filter 5 (Fig. 2, strainer 5); see C2/L19-30), wherein the catchment component is coupled to the housing component (see Fig. 2)  and wherein the filter is adapted to retain material that enters the valve box assembly (“blocking debris”) (see C2/L24-30).

Claims 1-3 & 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McInnis (US 2012/0145612).
	Regarding claim 1, McInnis teaches a silt and debris catching apparatus (see Fig. 2 & Entire Abstract) comprising: 
	a housing component (see annotated Fig. 1 of housing component) adapted to fit within a valve (“valve” is recited as an intended use, the box assembly of McInnis is capable for use with a valve) box assembly (see Fig. 2 of box assembly 20 (vault 20)); and 
	a catchment component comprising a filter (see annotated Fig. 1 of catchment component comprising filter), wherein the catchment component is coupled to the housing component (see annotated Fig. 1) and wherein the filter is adapted to retain material that enters the valve box assembly (“filter out solid debris”) (see ¶30).  





Annotated Fig. 1

    PNG
    media_image1.png
    442
    712
    media_image1.png
    Greyscale

	Regarding claim 2, McInnis teaches the silt and debris catching apparatus of claim 1, wherein the filter is a direct pass-through filter (see Fig. 2 of “direct pass-through filter”) (see ¶29). 
 	
	Regarding claim 3, McInnis teaches the silt and debris catching apparatus of claim 1, wherein the housing component further comprises: 
	a removable (“openable access port”) (see claim 18) knockout plug (Fig. 1, removable knockout plug 84 (Fig. 1, port cover 84); see ¶29), wherein 
		when the knockout plug is removed from the housing component the housing component further comprises a bore (Fig. 1, bore 82 (Fig. 1, access port opening 82); see ¶29) that allows a tracer wire to pass-through the silt and debris catching apparatus (the bore of McInnis is capable of “allows a tracer wire to pass-through”, see ¶29).  

	Regarding claim 9, McInnis teaches the silt and debris catching apparatus of claim 1, wherein the housing component is formed from a rigid material and wherein the catchment component further comprises: an attachment component (Fig. 2, attachment component 116 (Fig. 2, vinyl strip 116); see ¶32) coupled to the filter (“vinyl strip is sewn to the fabric material…to provide a secure attachment point”) (see ¶32) and formed from a non-rigid material (“the vinyl strip includes…a flexible split metal ring”) (see ¶32).  

 Annotated Fig. 1B

    PNG
    media_image2.png
    566
    860
    media_image2.png
    Greyscale

	Regarding claim 11, McInnis teaches the silt and debris catching apparatus of claim 10, wherein the housing component further comprises: a first rounded wall (see annotated Fig. 1B of “first rounded wall”) and a second rounded wall (see annotated Fig. 1B of “second rounded wall”) that defines the inner width of the inlet, wherein the first rounded wall and the second rounded wall are adapted to compress the attachment component (“the first rounded wall and the second rounded wall” are capable of “to compress” the attachment component because said attachment component comprises a flexible metal ring, see ¶32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McInnis (US 2012/0145612) in view of Binggl (EP 1245258).
	Regarding claim 4, McInnis teaches the silt and debris catching apparatus of claim 1, wherein the housing component further comprises: a handle (Fig. 1, handle 108; see ¶31). 
	McInnis does not teach said handle defining a channel; and a cover coupled to the handle and adapted to prevent the material that enters the valve box assembly from entering the channel.  
	In a related field of endeavor, Binggl teaches a device for filtering comprising a handle (Fig. 4, handle 41; see pg. 2) defining a channel (see annotated Fig. 4 of channel); and a cover (see annotated Fig. 4 of cover) coupled to the handle and adapted to prevent the material that enters the valve box assembly from entering the channel (the cover of Binggl is capable of “prevent the material…from entering the channel”, see annotated Fig. 4).  


Annotated Figs. 2 & 4

    PNG
    media_image3.png
    944
    941
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the handle of McInnis with the handle of Binggl because the simple substitution of one known handle means with another known handle means will obviously result in facilitating movement of strainer basket (McInnis, see ¶31) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McInnis (US 2012/0145612) in view of Binggl (EP 1245258) and further in view of Astle (US 2006/0060512).
	Regarding claim 5, McInnis and Binggl teach the silt and debris catching apparatus of claim 4.
	The combination of references does not teach wherein the housing component further comprises: a radio-frequency identification chip within the channel.
	In a related field of endeavor, Astle teaches fluid treatment system (see Entire Abstract) wherein the housing component further comprises: a radio-frequency identification chip (Fig. 6, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of McInnis (as modified by Binggl) by incorporating the radio-frequency identification chip of Astle such that the radio-frequency identification chip is within the channel because the radio-frequency identification chip provides the benefit of acquiring data specific to a treatment device (Astle, see ¶85) which is desirable for monitoring the performance of replaceable cartridges (filters) (Astle, see ¶2; McInnis, ¶37). 

Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over McInnis (US 2012/0145612) in view of Knittel (DE 102010034515).
	Regarding claim 6, McInnis teaches the silt and debris catching apparatus of claim 1, wherein the housing component further comprises: a thread follower (Fig. 1, thread follower 68 (Fig. 1, threaded rod 68); see ¶34).
	McInnis does not teach said thread follower adapted to interface with a thread of the valve box assembly.
	In a related field of endeavor, Knittel teaches a device for filtration (see Entire Abstract) comprising a housing (considered the “valve box assembly”) having a third section with internal threads for receiving a screw (considered the “thread follower”) (see pg. 4) (see Fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the connecting means (threaded rod) of McInnis with the connecting means of (screw) Knittel and modify the box assembly side wall of McInnis by incorporating internal threads of Knittel because one known connecting means with another known connecting means will obviously result in securing the filter assembly firmly against the interior wall (McInnis, see ¶34) with an expectation of success. The simple substitution of one known element for 

	Regarding claim 7, McInnis and Knittel teach the silt and debris catching apparatus of claim 6, wherein the thread follower is a helical surface (Knittel, “helix”) (Knittel, see Abstract, lines 1-2) and wherein a pitch of the helical surface corresponds to a pitch of the valve box assembly (“internal thread for receiving a screw”) (see pg. 4) (see Fig. 2 of screw 6 (inherently having a pitch) corresponding internal threads (inherently having a pitch) of box 7 (housing 7)).  
Annotated Fig. 2

    PNG
    media_image4.png
    360
    381
    media_image4.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McInnis (US 2012/0145612) in view of Croissant (WO 2012150268).
	Regarding claim 8, McInnis teaches the silt and debris catching apparatus of claim 1.
	McInnis does not teach wherein the housing component further comprises: first radially inward extending bosses; and second radially inward extending bosses that are radially offset from the first radially inward extending bosses, wherein the first radially inward extending bosses and the second radially inward extending bosses are adapted to couple the catchment component.  
	In a related field of endeavor, Croissant teaches a disk for filter element comprising: first radially inward extending bosses (see annotated Fig. 3); and second radially inward extending bosses (see annotated Fig. 3) that are radially offset from the first radially inward extending bosses (see annotated Fig. 3), wherein the first radially inward extending bosses and the second 
Annotated Fig. 3

    PNG
    media_image5.png
    183
    544
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of McInnis by incorporating the first radially extending bosses and second radially extending bosses of Croissant because it is provides the benefit of uniform chambering of an o-ring (Croissant, see pg. 3; McInnis, see Figs. 1B-3, o-ring formed by lip 104). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (USPN 9,982,418) in view of Gruenbacher (USPN 9,579,597).
	Regarding claim 9, Bennett teaches the silt and debris catching apparatus of claim 1.
	Bennett does not teach wherein the housing component is formed from a rigid material and wherein the catchment component further comprises: an attachment component coupled to the filter and formed from a non-rigid material.
	In related of field endeavor, Gruenbacher teaches a filtering device (see Entire Abstract) comprising an attachment component (Fig. 3, attachment component 52 (Fig. 3, attachment member 52); see C4/L8-19) coupled to the filter and formed from a non-rigid material (“attachment member…in the form of…elastic bands”) (see C4/L8-19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the undisclosed attachment means of Bennett with the attachment 

	Regarding claim 10, Bennett and Gruenbacher teach the silt and debris catching apparatus of claim 9, wherein the housing component further comprises: an inlet (Gruenbacher, Fig. 5, inlet 34 (Fig. shroud 34); see C3/L23-30) adapted to receive the attachment component (Gruenbacher, see Fig. 3) comprising an outer width and an inner width that is less than the outer width (Gruenbacher, see annotated Fig. 5).
Annotated Fig. 5

    PNG
    media_image6.png
    394
    693
    media_image6.png
    Greyscale

	Regarding claim 11, Bennett and Gruenbacher teach the silt and debris catching apparatus of claim 10, wherein the housing component further comprises: a first rounded wall and a second rounded wall that defines the inner width of the inlet (see annotated Fig. 5 of Gruenbacher), wherein the first rounded wall and the second rounded wall are adapted to compress the attachment component (Gruenbacher, the first rounded wall and the second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778